ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s amendments to the claims filed 28 December 2020 overcome the previous objections and 112(b) rejections.
	Applicant’s arguments filed 28 December 2020 stating that Nandula and Bolin “makes no teachings or suggestions regarding a first overall bending stiffness of a first percentage of fibers less than a second overall bending stiffness of a second percentage of fibers, wherein a frangible line is defined at a location along a span moving from a root to a tip where the second overall bending stiffness of the second percentage of fibers transitions to the first overall bending stiffness of the first percentage of fibers” have been fully considered and they are persuasive. The previous corresponding prior art rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rita D. Vacca (Reg. No. 33,624) on 08 January 2021.

The application has been amended as follows: 
In the claims:
In claim 4, line 2, “10 %” has been changed to --10%--.
In claim 6, line 3, “span” has been changed to --spanwise direction--.
In claim 7, line 2, “span” has been changed to --spanwise direction--.
In claim 7, line 3, “span” has been changed to --spanwise direction--.
In claim 8, line 2, “span” has been changed to --spanwise direction--.

In claim 17, line 3, “span” has been changed to --spanwise direction--.
In claim 17, line 4, “span” has been changed to --spanwise direction--.
In claim 17, line 5, “span” has been changed to --spanwise direction--.
In claim 18, line 3, “span” has been changed to --spanwise direction--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations found in claim 12. Specifically, the prior art does not teach the combination of limitations wherein “a percentage of the fibers of the first plurality of composite plies is oriented along the spanwise direction and define a first overall bending stiffness along the spanwise direction, a second percentage of the fibers of the second plurality of composite plies is oriented along the spanwise direction and define a second overall bending stiffness along the spanwise direction, the first overall bending stiffness of the first percentage of fibers less than the second overall bending stiffness of the second percentage of fibers, wherein a frangible line is defined at a location along the span moving from the root to the tip where the second overall bending stiffness of the second percentage of fibers transitions to the first overall bending stiffness of the first percentage of fibers, and wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line” (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/
Examiner, Art Unit 3745

	/J. Todd Newton/             Primary Examiner, Art Unit 3745